Order denying plaintiff’s motion to vacate or modify defendant’s demand for a bill of particulars unanimously modified- by striking out paragraph “ I ” for the reason that the particulars thereby demanded- are, insofar *793as material, admitted in the answer. A hill of particulars need not state more than plaintiff is bound to prove (Matthews V.'Hubbard, 47 N. Y. 428). Items 6 and 7 under each of paragraphs II to VI inclusive should he amended so as to read: “ 6. State whether it is claimed that the said agreement is wholly or partially in writing; 7. Furnish true and correct copies of all writings claimed to constitute the whole or an integral part of said agreement”. The order appealed from is further unanimously modified by eliminating subdivision “ 1 ” under paragraph VII and substituting in lieu thereof the following: “ Furnish a statement of the said alleged services, specifying in respect thereof in so far as known to plaintiff the times and places when and where the various items of service were rendered.” As so modified, the order is affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Van Voorhis, J.T.